FILED
                           NOT FOR PUBLICATION                               JAN 28 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


THE HAWAIIAN KINGDOM, by His                     No. 13-17569
Excellency Donald Anthony Lewis, Co-
Sovereign,                                       D.C. No. 1:11-cv-00657-JMS-
                                                 KSC
              Plaintiff,

  and                                            MEMORANDUM*

DONALD ANTHONY LEWIS, His
Excellency Donald Anthony Lewis on
behalf of The Hawaiian Kingdom,

              Plaintiff - Appellant,

 v.

UNITED STATES OF AMERICA, 4.030
Acres plus expanded taking 97-
00571DAE,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Hawaii
                    J. Michael Seabright, Chief Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Donald Anthony Lewis appeals pro se from the district court’s order denying

his motion for relief from judgment. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the denial of a motion to vacate under Fed. R. Civ. P. 60(b)(4).

Export Group v. Reef Indus., Inc., 54 F.3d 1466, 1469 (9th Cir. 1995). We affirm.

      The district court properly concluded that Lewis was not entitled to relief

under Rule 60(b)(4) because the district court did not lack jurisdiction over the

action or the state of Hawaii, and its prior judgments were not void. See United

Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 271 (2010) (a judgment may be

set aside under Rule 60(b)(4) “only for the exceptional case in which the court that

rendered judgment lacked even an ‘arguable basis’ for jurisdiction” (internal

citation omitted)); United States v. Lorenzo, 995 F.2d 1448, 1456 (9th Cir. 1993)

(rejecting contention that the federal district court lacks jurisdiction over Hawaiian

nationals).

      AFFIRMED.




          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                    13-17569